DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed on 09/09/2021 has been entered and made of record.
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore this action is made Final.

Response to Arguments
Applicant's arguments filed on 09/09/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1, Applicant argues that the Spahn reference does not cure the deficiencies of Chang in the rejection under 35 USC 103.
As noted in previous rejection, Chang teaches automating medical image processing by batch processing medical images based on their image type. When a type match is not found, the system reports that result. Chang does not teach processing an image when a specific match is not found. Spahn teaches medical image processing when no configuration file is present by determining image scan protocols like dose and current, and using machine learning to automatically determine the contrast parameters for processing (¶ 0021). The combination constitutes the repeatable and predictable result of applying Spahn’s teaching for determining the processing configuration when a specific processing configuration is not known ahead of time.

Chang teaches processing via a rule-based system (using a predetermined configuration file) and specifically mentions the situation that when no protocol file is found the system is not able to perform its task and must alert the operator of a failure (¶ 0108). Spahn, being an automated machine learning system, does not have this disadvantage and can process images without the presence of a predetermined configuration file.
As noted, both systems process medical images in an automated manner. Chang is system for processing a batch of medical images at once to expedite the process. It uses a rule-based system and so has the deficiency of not being able to process the image when no matching configuration file is found. Spahn teaches a technique for specifically processing medical images without needing a configuration file. The combination constitutes simply extending Chang to process the image with Spahn's technique when no configuration file is found. 
See In re Kahn, 441 F.3d at 987-88; In re Young, 927 F.2d 588, 591 (Fed. Cir. 1991); and In re Keller, 642 F.2d 413, 425 (CCPA 1981). Moreover, in evaluating such references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968). In KSR the Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 127 S. Ct. at 1739. The operative question in this "functional approach" is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id. at 1740.
In this case, the primary reference Chang processes the images when a configuration file is present and alerts the operator that it is not able to do so when no file is present. Spahn specifically teaches processing medical imaging when no configuration file is present. Spahn is being used in a predictable manner and exactly as intended by its established function. The argument that one of ordinary skill in the art could not be reasonably expected to use an existing technique for processing images without configuration files is not consistent with the standard for obviousness under 35 USC 103.
Applicant further argues that the two references, which both teach automated medical image processing, could not be combined together due to various implementation differences. Applicant states that the two references “teach completely 
Regarding the paragraph spanning pgs. 8 and 9, Applicant appears to argue that the rejection under 35 USC 103 is deficient because Spahn's neural network architecture does not appear in Chang. As detailed above, Chang focuses on the details of running batch processes rather than on the specific image manipulations being carried out. The automated contrast technique that Spahn teaches fits into the various processing operations Chang runs. “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983)
Regarding the Lang, Mahesh, Takahashi, Rothschild and Hernandez-Rosas, those references are not relevant to the claim language mentioned by Applicant’s arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 12-14, 21, 24, 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US PGPub 20080133596) in view of Lang (US PGPub 2007/0124541) and Spahn (US PGPub 2006/0198552).
Regarding claim 1, Chang discloses a method implemented on at least one machine, each of which has at least one processor and storage for processing medical image data (¶ 0086 teaches image processing servers, including storage and processors), the method comprising: 

acquiring image data based on the processing instruction; (¶ 0087 teaches the Image Processing Server acquiring image data based on the processing instruction.)
determining a configuration file based image data, the configuration file being configured to guide implementation of the processing instruction; (Chang teaches using configuration/script files to process images based on image data, ¶ 0018, “a script file is selected for conducting computer aided detection processing based on the type of modality” and ¶ 0088, “Script software programs combine one or more CAD image processing components together to carry out diagnosis based on DICOM images.” That is, the file which guides the processing is based on the modality scan parameter, a list of which are shown at ¶ 0043-0072. These modalities parameters are scan parameters of a scan device (e.g., the CT, MR, ultrasound device).)
wherein determining the configuration file comprises: determining whether there is a matched configuration file based on a type of the image data; (Chang ¶ 0108, “A child process of the Service Doer object is created and invoked to obtain a script for performing a requested detection service. The child process searches for a script.”)
in response to a determination that there is no matched configuration file, performing an action (¶ 0108, “If the desired script or executable is not found (step S-52: "No"), a message is sent to the Service Associate that the process has ended without results.”) 

executing a data processing process based on the data processing pipeline, the data processing process being generated based on the data processing pipeline; (As above, see ¶ 0088 in which script files coordinate a data processing pipeline. ¶ 0088 also teaches a Script Runner. Also see ¶ 0091 which teaches executing the process.)
generating a processing result of the image data based on the executed data processing process; and (¶ 0079 teaches that the CAD (Computer Aided Detection) algorithms run “detect regions in medical images that may be indications of diseases or illnesses.” ¶ 0096 teaches executing the CAD algorithms.)
outputting the processing result of the image data. (¶ 0088 teaches sending the results to DICOM (medical image) servers, “Among the formats, the plug-in components have the capability to support DICOM and send DICOM images with results to designated locations.” Also see Appendix 1.)
In the field of medical image viewing systems Spahn teaches determining a scan protocol relating to the image data, wherein the scan protocol includes a scan parameter of a scan device, wherein the scan parameter includes scan speed, signal strength, a voltage/current for the scan device, or any combination thereof; and generating the configuration file based on the scan protocol; (Spahn teaches a system for automated image contrast scaling based on x-ray dose and current. The dose and 
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s medical image processing system with Spahn’s medical image processing system (which explicitly teaches automated image processing based on dose and current). Chang teaches automating medical image processing by batch processing medical images based on their image type. When a type match is not found, the system reports that result. Chang does not teach processing an image when a specific match is not found. Spahn teaches medical image processing when no configuration file is present by determining image scan protocols like dose and current, and using machine learning to automatically determine the contrast parameters for processing (¶ 0021). The combination constitutes the repeatable and predictable result of applying Spahn’s teaching for determining the processing configuration when a specific processing configuration is not known ahead of time. This is not considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
In the field of medical image viewing systems Lang teaches storing said medical image data in a first storage space (Lang teaches a system for streamlined medical image viewing which includes storing processed medical images for future access by a user, see ¶ 0027.) 
It would have been obvious to one of ordinary skill in the art to have combined Chang’s medical image workflow system selective with Lang’s medical image workflow 
Regarding claim 2, the above combination teaches the method of claim 1, wherein the determining a processing instruction comprise: receiving the processing instruction. (As above, Chang teaches a system for executing script files to process medical images based on their modality type. ¶ 0086-0087 teaches that the Job Dispatcher sends a processing instruction received by an Image Processing Server. Lang, ¶ 0019 a human-computer interaction module comprising a user logging onto a workstation client to initiate a processing instruction.)
Regarding claim 3, the above combination teaches the method of claim 1, wherein the determining a processing instruction comprises:
receiving information relating to a medical image; and (As above, Chang ¶ 0086-0087 teaches that the Job Dispatcher sends a processing instruction received by an Image Processing Server.)

Regarding claim 6, the above combination teaches the method of claim 1, wherein the configuration file includes a name of a first filter, and a connection manner of the first filter with at least one data source filter and at least one data root filter (See disclosure of Chang ¶ 0086-0088 as detailed in the below paragraph. Chang gives various names first filter components CAD services, see ¶ 0086 and Appendix 1.), and wherein the constructing the data processing pipeline comprises:
forming the data processing pipeline based on the first filter, the at least one data source filter, the at least one data root filter, the connection manner, and a plurality of pipes, wherein, (As above, Chang ¶ 0086-0087 teaches that the Job Dispatcher coordinates determining a processing instruction for the source medical images and sends the images to the Image Processing Server (data source filter), ¶ 0087 teaches executing the CAD algorithms (first filter) and ¶ 0088 teaches sending the results to DICOM (medical image) servers (data root filter). The connection manner is executed by the script files (as per ¶ 0088) to coordinate the image workflow through the various servers and modules (plurality of pipes).)
the data processing pipeline includes the first filter, the at least one data source filter, the at least one data root filter, and the plurality of pipes; (See mapping above of  ¶ 0087-0088.)
and the plurality of pipes connect the at least one data source filter, the first filter, and the at least one data root filter. (See mapping above of  ¶ 0087-0088.)

Regarding claim 12, the above combination teaches the method of claim 1, wherein the executing the data processing process comprises: executing at least two data processing processes simultaneously, wherein the at least two data processing processes are executed independently. (Chang teaches executing the processing processes independently, ¶ 0017, “By managing execution of a script file with a separate service process, several service processes can be executed concurrently on a number of logic processors without affecting other service processes.”)
Regarding claim 13, the above combination teaches the method of claim 1, further comprising: determining whether the data processing process terminates with an exception; and (See Chang bottom 3rd of Appendix 1, in which the code reports failure of performed service when an exception occurs that terminates the process.)
in response to a determination that the data processing process terminates with an exception, deleting the processing result of the image data. (As above in Appendix 1, the code reports the ‘failure of performed service’ when an exception occurs and the process terminates. Examiner notes that the concept of deleting the processing result would have been obvious to incorporate with predictable result and without undue experimentation. Chang already teaches determining an exception and using this to terminate the workflow process. It doesn’t expressly mention that unused image data is 
Regarding claim 14, the above combination teaches the method of claim 1, wherein the storing the processing result of the image data in the first storage space, further comprises: 
converting the processing result of the image data to obtain a converted result; (As above, Chang teaches converting the image data to CAD-processed image data, see ¶ 0079.)
and storing the converted result in the first storage space. (See rejection of claim 1)
Claims 21, 24 and 25 are the system corresponding to the method claims 1, 6 and 7. Chang teaches a server system as in the rejection of claim 1. Remaining limitations are rejected similarly, see detailed analysis above.
Regarding claim 29, the above combination teaches the method of claim 1, wherein the data processing pipeline comprises: at least one data source filter; at least one root filter; and a plurality of processing filters, wherein the plurality of processing filters are connected by a plurality of pipes forming a series-parallel structure. (As above, Chang ¶ 0086-0087 teaches that the Job Dispatcher coordinates determining a processing instruction for the source medical images and sends the images to the Image Processing Server (data source filter), ¶ 0087 teaches executing the CAD algorithms (first filter) and ¶ 0088 teaches sending the results to DICOM (medical 
Regarding claim 31, the above combination teaches the method of claim 29, wherein at least one processing filter of the plurality of processing filters is configured with one or more algorithm modules required for implementing one or more processing functions of the configuration file, and the configuration file includes a priority order for executing the algorithm modules. (As above, Chang ¶ 0086-0087 teaches that the Job Dispatcher coordinates determining a processing instruction for the source medical images and sends the images to the Image Processing Server (data source filter), ¶ 0087 teaches executing the CAD algorithms (first filter) and ¶ 0088 teaches sending the results to DICOM (medical image) servers (data root filter). These operate in a sequential order. Lang ¶ 0019-0028 also teaches a series of steps for processing medical image data records, which consists of sequential steps.)
Regarding claim 32, the above combination teaches the method of claim 31, wherein the at least one processing filter implements the one or more processing functions or a portion of one of the processing functions. (See rejection of claim 29.)


Claims 8, 10, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US PGPub 20080133596) in view of Lang (US PGPub 
Regarding claim 8, the above combination teaches the method of claim 6, but not the remaining limitations.
In the field of medical image viewing systems Mahesh teaches adding a name of a second filter, modifying the name of the first filter, or modifying the connection manner in the configuration file. (Mahesh ¶ 0051 teaches modifying the connection manner of the image workflow by generating new functionalities for streamlining the images by learning user interface actions.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s medical image workflow system selective with Mahesh’s medical image workflow system (which explicitly teaches storing new medical image workflows). Chang teaches automating medical image processing by batch processing medical images based on their image type. When a type match is not found, the system reports that result. Mahesh is a system for medical image streamlining which self-learns medical image workflows from user interface behavior. The combination constitutes the repeatable and predictable result of applying Mahesh’s teaching for determining new medical image workflows. This is not considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 10, the above combination teaches the method of claim 1, further comprising: generating a folder based on a storage location of the image data in 
Claim 20 is the non-transitory computer readable medium corresponding to the method claim 1. Mahesh ¶ 0015 teaches a computer readable medium. Remaining limitations are rejected similarly, see detailed analysis above.
Regarding claim 23, the above combination teaches the system of claim 21, wherein the determining whether there is a matched configuration file based on a type of the image data comprises: 
determining whether there is a matched configuration file in a second storage space based on the type of the image data; and (See rejection of claim 1)
wherein the determining the configuration file further comprises: 
in response to a determination that there is a matched configuration file in the second storage space, determining the matched configuration file as the configuration file; and (See rejection of claim 1)


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US PGPub 20080133596) in view of Lang (US PGPub 2007/0124541), Spahn (US PGPub 2006/0198552) and Rothschild (US PGPub 2002/0016718)
Regarding claim 27, the above combination teaches the method of claim 1 including, determining the configuration file based on a scan protocol relating to the image data further comprises parsing the scan protocol based on a two-level data model formed from an examination information table, and an image information table, but not the remaining limitations. (¶ 0084 teaches parsing the DICOM images which are organized by examination/study followed by the images for the studies.)
In the field of medical image processing Rothschild teaches the scan protocol based on a three-level data model formed from an examination information table, a sequence information table, and an image information table. (¶ 0246, 0253 and Fig. 12 teach parsing information encoded in database tables with a three-level data model with studies which contain sequences, which themselves contain images.)
.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US PGPub 20080133596) in view of Lang (US PGPub 2007/0124541), Spahn (US PGPub 2006/0198552) and Hernandez-Rosas (US PGPub 2015/0123810)
Regarding claim 28, the above combination teaches the method of claim 1, but not the remaining limitations. 
In the field of electronic medical systems Hernandez-Rosas teaches monitoring a memory usage rate or a CPU occupancy rate of the data processing process in real time or at regular time intervals, displaying the memory usage rate or the CPU occupancy rate on a user interface or a display module, and terminating the data 
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s medical image processing system with Hernandez-Rosas’s medical monitoring system. The combination constitutes the repeatable and predictable result of applying Hernandez-Rosas’s teaching for monitoring and displaying memory usage and terminating processing when a threshold is exceeded. This is not considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US PGPub 20080133596) in view of Lang (US PGPub 2007/0124541), Spahn (US PGPub 2006/0198552) and Metz (US PGPub 2005/0121505).
Regarding claim 30, the above combination teaches the method of claim 1 but not remaining limitations.
In the field of automated medical imaging Metz teaches presetting the scan protocol based on clinical information of a patient's clinical records, wherein the clinical information of the patient comprises clinical indications, laboratory data, or previous imaging reports. (¶ 0030-0031 and Fig. 1 teach selecting medical image scan protocols based on patient clinical indications and previous imaging reports.)

Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661